PER CURIAM.
We affirm the appellant’s convictions and sentences as to all case numbers and counts without comment except for Count II of Case Number 03-0095. Because the state nolle prossed that count, the trial court’s adjudication of guilt and oral pronouncement of sentence was error. Accordingly, we reverse and remand with directions for the trial court to strike this count from the appellant’s written judgment. The appellant need not be present when the trial court corrects this error. See Anderson v. State, 890 So.2d 428, 428 (Fla. 1st DCA 2004).
AFFIRMED in part, REVERSED in part, and REMANDED.
DAVIS, LEWIS and POLSTON, JJ., CONCUR.